Defendant Perez’s challenge to the court’s charge on burden of proof is unpreserved for appellate review (CPL 470.05 [2]), and, in any event, without merit (see, People v Coleman, 70 NY2d 817). The court’s Sandoval ruling with respect to defendant Lopez properly balanced the probative value of his prior crime evidence on the issue of credibility against the risk of unfair prejudice, including the risk that the similarity between the prior and instant crimes could be taken as proof of guilt (People v Williams, 56 NY2d 236, 238-239). "The fact that defendant specializes in a particular type of criminal activity does not insulate him from impeachment for such activity.” (People v Reid, 190 AD2d 575, lv denied 81 NY2d 1078.) We have considered defendants’ other arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.